DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 30 are presented for examination. Claims 1 - 30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 820 in FIG. 8 and element 1326 in FIG. 13 are not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12, line 1 recites “The composite structure management”, but it is recommended that the phrase recites “The composite structure management system” to provide consistent language with the other dependent claims. Appropriate correction is required.

Examiner’s Note on 101


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1 - 6, 10, 12 - 15, 17 - 23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Grellou et al. (U.S. PG Pub 2014/0278292 A1), hereinafter “Grellou”, and further in view of Druckman et al. (U.S. PG Pub 2016/0125107 A1), hereinafter “Druckman”.

As per claim 1, Grellou discloses:
a composite structure management system comprising a computer system (Grellou, paragraph [0023] discloses a computer used to execute code to perform the steps of the invention.)

a composite structure manager in the computer system, wherein during operation of the composite structure manager, the composite structure manager operates to (Grellou, paragraph [0022] discloses tools coupled with CAE (computer aided engineering) and simulation, and can be performed in the computer in paragraph [0023].)

create a set of component models for a set of components in a composite structure (Grellou, paragraph [0026] - [0027] discloses creating a TDTE (time domain topological energy) model of a material, and using the TDTE model to generate a voxel model for a mesh that includes multiple plies, with FIG. 4A and paragraph [0039] disclosing the multiple plies forming a composite material.)

Grellou does not expressly disclose:
place a set of embedded reinforcement element models within the set of component models for the set of components in the composite structure, wherein the set of component models and the set of embedded reinforcement element models form a composite structure model for the composite structure,
wherein the set of embedded reinforcement element models is for a set of embedded reinforcements embedded within the set of components in the composite structure, and wherein the set of embedded reinforcement element models a response to a set of structural loads, and
perform a finite element analysis on the composite structure using the composite structure model formed by the set of component models and the set of embedded reinforcement element models.

Druckman however discloses:
place a set of embedded reinforcement element models within the set of component models for the set of components in the composite structure, wherein the set of component models and the set of embedded reinforcement element models form a composite structure model for the composite structure (Druckman, paragraph [0023] discloses a finite element model of a structure component (for example, engine strut), including fasteners used to form the structure.)

wherein the set of embedded reinforcement element models is for a set of embedded reinforcements embedded within the set of components in the composite structure, and wherein the set of embedded reinforcement element models a response to a set of structural loads (Druckman, paragraph [0022] discloses the fasteners as a part of a structure of an aircraft, with paragraph [0023] adding the fasteners included in the finite element model of the structure, and paragraph [0020] provides anticipating a stress or load a structural element can handle over time as well as the maximum amount of load or stress the structural element can handle.)

perform a finite element analysis on the composite structure using the composite structure model formed by the set of component models and the set of embedded reinforcement element models (Druckman, paragraph [0023] discloses a finite element analysis performed on the FEM model of the structure component, which includes a plurality of components as well as the fasteners, shown in FIG. 2A and its finite element model in FIG. 2B.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou with the finite element model of a structural component with embedded reinforcements in the form of fasteners teaching of Druckman. The motivation to do so would have been because Druckman discloses the benefit of the ability to identify localized negative fatigue margin regarding a structural component or element, 

As per claim 13, Grellou discloses:
	a composite structure management system comprising a computer system (Grellou, paragraph [0023] discloses a computer used to execute code to perform the steps of the invention.)

configured to create a set of component models for a set of components in a composite structure (Grellou, paragraph [0026] - [0027] discloses creating a TDTE (time domain topological energy) model of a material, and using the TDTE model to generate a voxel model for a mesh that includes multiple plies, with FIG. 4A and paragraph [0039] disclosing the multiple plies forming a composite material.)

	Grellou does not expressly disclose:
place a set of embedded reinforcement element models within the set of component models for the set of components in the composite structure, 
wherein the set of component models and the set of embedded reinforcement element models form a composite structure model for the composite structure and wherein the set of embedded reinforcement element models is for a set of embedded reinforcements embedded within the set of components in the composite structure; and 
perform a structural analysis of the composite structure using the composite structure model formed by the set of component models and the set of embedded reinforcement element models.

Druckman however discloses:
place a set of embedded reinforcement element models within the set of component models for the set of components in the composite structure, wherein the set of component models and the set of embedded reinforcement element models form a composite structure model for the composite structure (Druckman, paragraph [0023] discloses a finite element model of a structure component (for example, engine strut), including fasteners used to form the structure.)

wherein the set of embedded reinforcement element models is for a set of embedded reinforcements embedded within the set of components in the composite structure (Druckman, paragraph [0022] discloses the fasteners as a part of a structure of an aircraft, with paragraph [0023] adding the fasteners included in the finite element model of the structure, and paragraph [0020] provides anticipating a stress or load a structural element can handle over time as well as the maximum amount of load or stress the structural element can handle.)

perform a structural analysis of the composite structure using the composite structure model formed by the set of component models and the set of embedded reinforcement element models (Druckman, paragraph [0023] discloses a finite element analysis performed on the FEM model of the structure component, which includes a plurality of components as well as the fasteners, shown in FIG. 2A and its finite element model in FIG. 2B.)
The finite element analysis performed in interpreted as a type of structural analysis.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou with the finite element model of a structural component with embedded reinforcements in the form of fasteners teaching of Druckman. The motivation to do so would have been because Druckman discloses the benefit of the ability to identify localized negative fatigue margin regarding a structural component or element, enable the eliminations of areas having negative fatigue margins while enabling optimization of the weight and cost of the modified component (Druckman, paragraph [0019]).

As per claim 18, Grellou discloses:
	a method for managing a composite structure (Grellou, paragraph [0023] discloses a computer used to execute code to perform the steps of the invention.)

the method comprising creating a set of component models for a set of components in the composite structure (Grellou, paragraph [0026] - [0027] discloses creating a TDTE (time domain topological energy) model of a material, and using the TDTE model to generate a voxel model for a mesh that includes multiple plies, with FIG. 4A and paragraph [0039] disclosing the multiple plies forming a composite material.)

	Grellou does not expressly disclose:
placing a set of embedded reinforcement element models within the set of component models for the set of components in the composite structure to form a composite structure model for the composite structure and wherein the set of embedded reinforcement element models is for a set of embedded reinforcements embedded within the set of components in the composite structure; and 
performing a structural analysis of the composite structure using the composite structure model formed by the set of component models and the set of embedded reinforcement element models, wherein the set of embedded reinforcement element models enables modeling at least one of a deformation or a failure of the set of embedded reinforcements.

Druckman however discloses:
placing a set of embedded reinforcement element models within the set of component models for the set of components in the composite structure to form a composite structure model for the composite structure (Druckman, paragraph [0023] discloses a finite element model of a structure component (for example, engine strut), including fasteners used to form the structure.) 

wherein the set of embedded reinforcement element models is for a set of embedded reinforcements embedded within the set of components in the composite structure  (Druckman, paragraph [0022] discloses the fasteners as a part of a structure of an aircraft, with paragraph [0023] adding the fasteners included in the finite element model of the structure, and paragraph [0020] provides anticipating a stress or load a structural element can handle over time as well as the maximum amount of load or stress the structural element can handle.)

performing a structural analysis of the composite structure using the composite structure model formed by the set of component models and the set of embedded reinforcement element models (Druckman, paragraph [0023] discloses a finite element analysis performed on the FEM model of the structure component, which includes a plurality of components as well as the fasteners, shown in FIG. 2A and its finite element model in FIG. 2B.)
The finite element analysis performed in interpreted as a type of structural analysis.

	wherein the set of embedded reinforcement element models enables modeling at least one of a deformation or a failure of the set of embedded reinforcements (Druckman, paragraph [0020] discloses an analysis performed for the amount of stress of a structural element over time, in terms of a positive margin (satisfactory amount of stress the element can handle) or negative fatigue margin (unsatisfactory amount of stress), which is modeled as finite element models for performing a finite element analysis, with paragraph [0034] adds the stress analysis includes stresses on the fastener.)

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou with the finite element model of a structural component with embedded reinforcements in the form of fasteners teaching of Druckman. The motivation to do so would have been because Druckman discloses the benefit of the ability to identify localized negative fatigue margin regarding a structural component or element, enable the eliminations of areas having negative fatigue margins while enabling optimization of the weight and cost of the modified component (Druckman, paragraph [0019]).

	For claim 2: The combination of Grellou and Druckman discloses claim 2: The system of claim 1, wherein:
	the set of embedded reinforcement element models enables modeling at least one of a deformation or a failure of the set of embedded reinforcements (Druckman, paragraph [0020] discloses an analysis performed for the amount of stress of a structural element over time, in terms of a positive margin (satisfactory amount of stress the element can handle) or negative fatigue margin (unsatisfactory amount of stress), which is modeled as finite element models for performing a finite element analysis, with paragraph [0034] adds the stress analysis includes stresses on the fastener.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou with the finite element model of a structural component with embedded reinforcements in the form of fasteners teaching of Druckman and the additional teaching of the analysis of the structural element to determine the amount of stress the element can handle, also found in Druckman. The motivation to do so would have been because Druckman discloses the benefit of the ability to identify localized negative fatigue margin regarding a structural component or element, enable the eliminations of areas having negative fatigue margins while enabling optimization of the weight and cost of the modified component (Druckman, paragraph [0019]).

For claim 3: The combination of Grellou and Druckman discloses claim 3: The system of claim 1, wherein:
Grellou discloses the teaching of:
during operation of the composite structure manager, the composite structure manager operates to create the set of component models for the set of components in the composite structure (Grellou, paragraph [0026] - [0027] discloses creating a TDTE (time domain topological energy) model of a material, and using the TDTE model to generate a voxel model for a mesh that includes multiple plies, with FIG. 4A and paragraph [0039] disclosing the multiple plies forming a composite material.)

Grellou does not expressly disclose:
place the set of embedded reinforcement element models within the set of component models for the set of components in the composite structure to form the composite structure model for the composite structure, wherein the set of embedded reinforcement element models is for the set of embedded reinforcements embedded within the set of components in the composite structure are performed in response to user input generated a human operator interacting with a graphical user interface with an input system

Druckman however discloses:
place the set of embedded reinforcement element models within the set of component models for the set of components in the composite structure to form the composite structure model for the composite structure, wherein the set of embedded reinforcement element models is for the set of embedded reinforcements embedded within the set of components in the composite structure are performed (Druckman, paragraph [0023] discloses a finite element model of a structure component (for example, engine strut), including fasteners used to form the structure.)

in response to user input generated a human operator interacting with a graphical user interface with an input system (Druckman, paragraph [0028] discloses a user input interface connected to the system and an input/output interface used to obtain data to perform analysis.) 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou with the finite element model of a structural component with embedded reinforcements in the form of fasteners teaching of Druckman and the additional teaching of the a user interface for performing analysis, also found in Druckman. The motivation to do so would have been because Druckman discloses the benefit of the ability to identify localized negative fatigue margin regarding a structural component or element, enable the eliminations of areas having negative fatigue margins while enabling optimization of the weight and cost of the modified component (Druckman, paragraph [0019]).

For claim 4: The combination of Grellou and Druckman discloses claim 4: The system of claim 1, wherein:
in placing the set of embedded reinforcement element models within the set of component models for the set of components in the composite structure to form the composite structure model for the composite structure (Druckman, paragraph [0023] discloses a finite element model of a structure component (for example, engine strut), including fasteners used to form the structure.)

the composite structure manager operates to select a location and an orientation for each of the set of embedded reinforcement element models within the set of component models for the set of components in the composite structure to form the composite structure model for the composite structure (Druckman, paragraph [0023] discloses structural elements located on a structural component, for example fasteners positioned on the joint located on an engine strut, for finite element analysis.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou with the finite element model of a structural component with embedded reinforcements in the form of fasteners teaching of Druckman and the additional teaching of the position and location of the fastener on the joint of an engine strut, also found in Druckman. The motivation to do so would have been because Druckman discloses the benefit of the ability to identify localized negative fatigue margin regarding a structural component or element, enable the eliminations of areas having negative fatigue margins while enabling optimization of the weight and cost of the modified component (Druckman, paragraph [0019]).

For claim 5: The combination of Grellou and Druckman discloses claim 5: The system of claim 1, further comprising: 
a product management system, wherein during operation of the product management system, the product management system manufactures the composite structure using the composite structure model when a result of the finite element analysis indicates that the composite structure meets a desired performance level (Druckman, paragraph [0097] discloses the fatigue analyzer system sends instruction to manufacture or fabricate the optimized structural component or the optimized portion of the structural component using the obtained optimized characteristics and (paragraph [0096] the updated element gauges from the finite element analysis.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou with the finite element model of a structural component with embedded reinforcements in the form of fasteners teaching of Druckman and the additional teaching of a user interface for performing analysis, also found in Druckman. The motivation to do so would have been because Druckman discloses the benefit of the ability to identify localized negative fatigue margin regarding a structural component or element, enable the eliminations of areas having negative fatigue margins while enabling optimization of the weight and cost of the modified component (Druckman, paragraph [0019]).

For claim 6: The combination of Grellou and Druckman discloses claim 6: The system of claim 1, during operation of the composite structure manager, the composite structure manager operates to: 
adjust the set of embedded reinforcement element models placed within the set of component models for the set of components when a result of the finite element analysis indicates that the composite structure does not meet a desired performance level (Druckman, paragraph [0020] discloses a fatigue analysis results in a negative margin (unsatisfactory amount of stress a structural element can handle), and a modification is performed on the dimensions or characteristic associated with the negative margin, with paragraph [0023] adds the dimensions or characteristics of the fastener is included in the finite element analysis, and is modified based on the stress or load the structural component or element can handle.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou with the finite element model of a structural component with embedded reinforcements in the form of fasteners teaching of Druckman and the additional teaching of the adjustment of the structural element, including the fastener, after an analysis determines how much the stress the elements can handle, also found in Druckman. The motivation to do so would have been because Druckman discloses the benefit of the ability to identify localized negative fatigue margin regarding a structural component or element, enable the eliminations of areas 

For claim 10: The combination of Grellou and Druckman discloses claim 10: The system of claim 1, wherein:
the set of embedded reinforcements is selected from at least one of a z-axis reinforcement, a stitch, a pin, or a fastener (Druckman, paragraph [0023] discloses a finite element model of a structure component (for example, engine strut), including fasteners used to form the structure.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou with the finite element model of a structural component with embedded reinforcements in the form of fasteners teaching of Druckman and the additional teaching of the fasteners included in the finite element model for analysis, also found in Druckman. The motivation to do so would have been because Druckman discloses the benefit of the ability to identify localized negative fatigue margin regarding a structural component or element, enable the eliminations of areas having negative fatigue margins while enabling optimization of the weight and cost of the modified component (Druckman, paragraph [0019]).

For claim 12: The combination of Grellou and Druckman discloses claim 12: The composite structure management of claim 1, wherein:
 the composite structure is for a product selected from one of a mobile platform, a stationary platform, a land-based structure, an aquatic-based structure, a space-based structure, an aircraft, a commercial aircraft, a rotorcraft, a surface ship, a tank, a personnel carrier, a train, a spacecraft, a space station, a satellite, a submarine, an automobile, a power plant, a bridge, a dam, a house, a manufacturing facility, and a building (Grellou, paragraph [0019] discloses composite materials with structural components associated with aircrafts.)

For claim 14: The combination of Grellou and Druckman discloses claim 14: The system of claim 13, wherein the set of embedded reinforcement element models models a response to a set of structural loads applied to the set of embedded reinforcements (Druckman, paragraph [0020] discloses an analysis performed for the amount of stress of a structural element over time, in terms of a positive margin (satisfactory amount of stress the element can handle) or negative fatigue margin (unsatisfactory amount of stress), which is modeled as finite element models for performing a finite element analysis, with paragraph [0034] adds the stress analysis includes stresses on the fastener.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou with the finite element model of a structural component with embedded reinforcements in the form of fasteners teaching of Druckman and the additional teaching of finite element models in a finite element analysis modeling how much stress fasteners can handle, also found in Druckman. The motivation to do so would have been because Druckman discloses the benefit of the ability to identify localized negative fatigue margin regarding a structural component or element, enable the eliminations of areas having negative fatigue margins while enabling optimization of the weight and cost of the modified component (Druckman, paragraph [0019]).

For claim 17: The combination of Grellou and Druckman discloses claim 17: The system of claim 13, wherein:
the structural analysis is performed using at least one of a finite element analysis, a static linear analysis, a dynamic linear analysis, a nonlinear static analysis, a buckling analysis, a P-delta analysis, or a time-history analysis (Druckman, paragraph [0023] discloses a finite element analysis performed on the FEM model of the structure component.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou with the finite element model of a structural component with embedded reinforcements in the form of 

As per claims 15, 19 - 23, 27, 28, and 30, note the rejections of claims 3 - 6, 10, 12, 14, and 17 above. The instant claims 15, 19 - 23, 27, 28 and 30 recite substantially the same limitations as the above rejected claims 3 - 6 and 10, 12, 14, and 17, and are therefore rejected under the same prior art teachings.

Claims 7, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Grellou et al. (U.S. PG Pub 2014/0278292 A1), in view of Druckman et al. (U.S. PG Pub 2016/0125107 A1), and further in view of Chang et al. (U.S. PG Pub 2015/0185128 A1), hereinafter “Chang”.

As per claim 7, the combination of Grellou and Druckman discloses: 
generate an embedded reinforcement element model for the embedded reinforcement in the set of embedded reinforcement element models (Druckman, paragraph [0023] discloses a finite element model of a structure component (for example, engine strut), including fasteners used to form the structure.)

 wherein the embedded reinforcement element model models at least one of the deformation or the failure of the embedded reinforcement  (Druckman, paragraph [0020] discloses an analysis performed for the amount of stress of a structural element over time, in terms of a positive margin (satisfactory amount of stress the element can handle) or negative fatigue margin (unsatisfactory amount of stress), which is modeled as finite element models for performing a finite element analysis, with paragraph [0034] adds the stress analysis includes stresses on the fastener.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou with the finite element model of a structural component with embedded reinforcements in the form of fasteners teaching of Druckman and the additional teaching of the analysis of the structural element to determine the amount of stress the element can handle, also found in Druckman. The motivation to do so would have been because Druckman discloses the benefit of the ability to identify localized negative fatigue margin regarding a structural component or element, enable the eliminations of areas having negative fatigue margins while enabling optimization of the weight and cost of the modified component (Druckman, paragraph [0019]).

The combination of Grellou and Druckman does not expressly disclose:
receive data from a sensor system, wherein the data is generated by the sensor system detecting the set of structural loads applied to an embedded reinforcement, 

wherein the set of structural loads are such that at least one of a deformation or a failure of the embedded reinforcement occurs while applying the set of structural loads to the embedded reinforcement and is captured in the data generated by the sensor system.

Chang however discloses:
receive data from a sensor system, wherein the data is generated by the sensor system detecting the set of structural loads applied to an embedded reinforcement (Chang, paragraph [0017] discloses using sensors to obtain data with regards to the structure of the composite material subjected to loads.)

wherein the set of structural loads are such that at least one of a deformation or a failure of the embedded reinforcement occurs while applying the set of structural loads to the embedded reinforcement and is captured in the data generated by the sensor system (Chang, paragraph [0017] discloses the sensors also sending data from the composite material to determine if the composite material can handle the load (a change in the material when the load typically exceeds its normal threshold) compared to the baseline performance of a composite material.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou with the finite element model of a structural component with embedded reinforcements in the form of fasteners teaching of Druckman with the sensors embedded in a composite structure teaching of Chang. The motivation to do so would have been because Chang discloses the benefit of providing routing information for maintenance and repair, as well as enabling damage assessments in support of the event of structural or embedded system damages or composite material that has been damaged, including over-strained, cut, burnt, or delaminated (Chang, paragraph [0011]).

As per claims 16 and 24, note the rejections of claim 7 above. The instant claims 16 and 24 recite substantially the same limitations as the above rejected claim 7, and are therefore rejected under the same prior art teachings.

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grellou et al. (U.S. PG Pub 2014/0278292 A1), in view of Druckman et al. (U.S. PG Pub 2016/0125107 A1), in view of Chang et al. (U.S. PG Pub 2015/0185128 A1), and further in view of Isaacs et al. (U.S. Patent 6,041,132), hereinafter “Isaacs”.

As per claim 8, the combination of Grellou, Druckman, and Chang discloses the system of claim 7.
The combination of Grellou, Druckman, and Chang does not expressly disclose:
wherein the data is a computed tomography scan.

Isaacs however discloses:
(Isaacs, column 3, lines 62 - 67 through column 4, lines 1 - 22 discloses an X-Ray computer tomography scan used to scan a composite fan blade that includes composite plies formed from composite material.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou, the finite element model of a structural component with embedded reinforcements in the form of fasteners teaching of Druckman, and the sensors embedded in a composite structure teaching of Chang with the X-Ray computer tomography scam of a composite component of an aircraft teaching of Isaacs. The motivation to do so would have been because Isaacs discloses the benefit of providing a reliable low coast method of non-destructive inspection of complex composite parts, which can detect many indications that are otherwise very difficult to detect, as well as provide a technique that reduces operator error and provide easier classification of critical parts (Isaacs, column 3, lines 1 - 10).

As per claim 25, note the rejections of claim 8 above. The instant claim 25 recites substantially the same limitations as the above rejected claim 8, and is therefore rejected under the same prior art teachings.

Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grellou et al. (U.S. PG Pub 2014/0278292 A1), in view of Druckman et al. (U.S. PG Pub 2016/0125107 A1), and further in view of Isaacs et al. (U.S. Patent 6,041,132), hereinafter “Isaacs”.

As per claim 9, the combination of Grellou and Druckman, discloses the system of claim 6.
The combination of Grellou and Druckman does not expressly disclose:
wherein the sensor system is selected from at least one of a computed tomography scanner, an electron-beam computed tomography scanner, in situ x-ray computed tomography scanner, a time-lapse x-ray computed tomography scanner, a continuous streaming x-ray computed tomography scanner, a positron emission tomography scanner, or a single photo emission computer tomography scanner.

Isaacs however discloses:
wherein the sensor system is selected from at least one of a computed tomography scanner, an electron-beam computed tomography scanner, in situ x-ray computed tomography scanner, a time-lapse x-ray computed tomography scanner, a continuous streaming x-ray computed tomography scanner, a positron emission tomography scanner, or a single photo emission computer tomography scanner (Isaacs, column 3, lines 62 - 67 through column 4, lines 1 - 22 discloses the type of scanner to scan a composite fan blade is used an X-Ray computer tomography scan.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou and finite element model of a structural component with embedded reinforcements in the form of fasteners teaching of Druckman with the X-Ray computer tomography scam of a composite component of an aircraft teaching of Isaacs. The motivation to do so would have been because Isaacs discloses the benefit of providing a reliable low coast method of non-destructive inspection of complex composite parts, which can detect many indications that are otherwise very difficult to detect, as well as provide a technique that reduces operator error and provide easier classification of critical parts (Isaacs, column 3, lines 1 - 10).

As per claim 26, note the rejections of claim 9 above. The instant claim 26 recites substantially the same limitations as the above rejected claim 9, and is therefore rejected under the same prior art teachings.

Claims 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Grellou et al. (U.S. PG Pub 2014/0278292 A1), in view of Druckman et al. (U.S. PG Pub 2016/0125107 A1), and further in view of Balabanov et al. (U.S. PG Pub 2016/0193806 A1)), hereinafter “Balabanov”.

As per claim 11, the combination of Grellou and Druckman, discloses the system of claim 1.
The combination of Grellou and Druckman does not expressly disclose:


Balabanov however discloses:
wherein the composite structure comprises a skin panel and a number of stringers and wherein the set of component models for the composite structure comprises a number of stringer models for the number of stringers and a skin panel model of the skin panel (Balabanov, paragraph [0041] discloses modeling the mechanical behavior of a response of a composite laminate, which includes a number of plies, with paragraph [0039] adds an axial load applied to a skin layup of a skin stringer interface to determine the integrity of the composite structure, with FIG. 2 and paragraph [0038] providing a diagram of the skin stringer structure used in the modeling of the mechanical behavior of the response.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element modeling of composite material including multiple plies teaching of Grellou and finite element model of a structural component with embedded reinforcements in the form of fasteners teaching of Druckman with the skin-stringer structure and modeling the mechanical behavior teaching of Balabanov. The motivation to do so would have been because Balabanov discloses the benefit of composite skin-stringer structures that can reduce or eliminate the risk of delamination at the skin-stringer interface based on the arrangement of pies in a layup in a way such that the dominate loading on the skin and stringer will each deform in a way that reduces relative openings and/or sliding, and or scissoring at the interface (Balabanov, paragraph [0009]).

As per claim 29, note the rejections of claim 11 above. The instant claim 29 recites substantially the same limitations as the above rejected claim 11, and is therefore rejected under the same prior art teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
January 15, 2022